         21-03009-hcm
El Paso County             Doc#1-19
               - County Court at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit
                                                                                    Filed Tab  16 Pg
                                                                                          5/11/2020   1 ofAM
                                                                                                    12:00
                                                           2                                 Norma Favela Barceleau
                                                                                                         District Clerk
                                                                                                      El Paso County
                                                                                                      2020DCV0914
21-03009-hcm Doc#1-19 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 16 Pg 2 of
                                        2
